ORDER
AMDAHL, Chief Justice.
The Lawyers Professional Responsibility Board by the Director of its office filed a petition in this court charging that the respondent Randolph T. Brown had been guilty of having a conflict of interest with respect to a medical malpractice case in which he represented a married couple against the United States Veterans Administration while representing one of them in a marriage dissolution. The petition further alleged that respondent had breached his fiduciary duty regarding certain conser-vatorship funds. Finally, the respondent was charged with a conflict of interest in connection with representing a husband in an action commenced by his former wife on behalf of herself and a minor child of the parties while simultaneously representing the wife in a medical malpractice action. In due course the respondent filed an answer to the petition and each of the complaints therein. The Director and respondent have now entered into a stipulation wherein, after acknowledging all of the rights afforded to him under Rule 14 of the Rules on Lawyers Professional Responsibility, the respondent withdrew his answer to the petition, and, for the purposes of further proceedings herein, unconditionally admitted the allegations of the petition as well as a supplemental petition which had been filed herein. In entering the stipulation, respondent emphasized that his violations of the disciplinary rules were not intentional, that he was acting at all times in good faith in discharging a duty he felt that he had and that he did not act from motives of personal gain nor did he realize personal gain as a result of his action. Pursuant to the stipulation the Director and the respondent recommend to this court that the appropriate discipline under Rule 15, Rules on Lawyers Professional Responsibility, would consist of a public reprimand and a refresher course in the disciplinary rules relative to conflicts of interest and other topics concerning legal ethics.
The court having examined the petition, the answer which has now been withdrawn, and the stipulation of the parties together with the respondent’s explanation for his actions NOW ORDERS:
1. The respondent Randolph T. Brown is hereby publicly reprimanded for violation of conflict of interest rules found formerly in the Minnesota Code of Professional Responsibility DR 5-105, DR 7-101(A)(3) and to Rules 1.7,1.9,1.10 and 5.1 of the Minnesota Rules of Professional Conduct.
2. That respondent shall successfully complete 20 hours of tutoring in the disciplinary rules relative to conflicts of interest and other topics concerning legal ethics pursuant to a plan to be approved by the Director and under a tutor approved by the Director.
3. That respondent agrees to pay to the imposition of payment of $750 in costs pursuant to Rule 24(a), Rules of Lawyers Professional Responsibility and is hereby ordered to make that payment within 90 days of the date of this order.